Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The provisional double patenting rejection has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Yokogawa et al (US20090111675A1 published 04/30/2009; hereinafter Yokogawa) in view of Karaki et al (US20090126568A1 published 05/21/2009, hereinafter Karaki).
Regarding claim 1, Yokogawa teaches an apparatus, comprising: 
a microfluidic rotor device (centrifugal device – paragraph 8 and Fig. 4) having a first layer  (second substrates 603 – Fig. 10B) being substantially transparent (two second substrates 602, 603 that are transparent substrates – paragraph 84); and 
a second layer (first substrate 601 – Fig. 10B) coupled to the first layer, the second layer being substantially absorbent to infrared radiation (a first substrate 601 that is a black substrate – paragraph 84), 
the second layer and the first layer collectively defining a set of wells, the first layer (second substrates 603 – Fig. 10B) defining a base for each well of the set of wells (a fluid circuit of two layers is formed inside the microchip by laminating second substrates 602, 603 on both sides of first substrate 601 –paragraph 86 and Figs. 11A-B), the second layer (first substrate 601 – Fig. 10B) defining an opening (pass-through holes 311 to 316 – Fig. 10B)  for each well of the set of wells , at least one of the first layer 
the second layer defines a set of inlets (pass-through holes 311, 312, 313, 314, 315, and 316 – Fig. 12), wherein each inlet of the set of inlets corresponding to a different well of the set of wells (each of the pass-through holes 311-316 is connected to a different square shaped pass-through hole 26a – Fig. 12), 
the set of inlets includes a first subset of inlets (pass-through holes 311, 312, 313, 314, 315, and 316 – Fig. 12) and a second subset of inlets (square shaped pass-through holes 26a), wherein a width of each inlet of the second subset of inlets is larger than a width of each inlet of the first subset of inlets (the two sets of pass-through holes are different shapes and sizes – Figs. 12-13), 
bidirectional fluid occurs (a pass-through hole 26a is capable of fluid flows from both sides – Fig. 15A) using the second subset of inlets (the devices is capable of moving blood plasma component moves through a pass-through hole 26a with a leftward centrifugal force – paragraph 108) but not the first subset of inlets (liquid enters pass-through holes 311-316 when a downward centrifugal force is applied – paragraph 116) (liquids do not enter pass-through holes 311-316 when a leftward centrifugal force is applied – Fig. 15A) during spinning of the microfluidic rotor device (a leftward centrifugal force indicates that the device is spinning - paragraph 108 and Fig. 4).
Although Yokogawa does not teach spinning the centrifugal device less than about 4,000 revolutions per minute (RPMs), one of ordinary skill would have found a speed in the range less than 4000 RPM through routine experimentation for optimizing the size of the centrifuge. It is the normal desire of scientists or artisans to improve upon what is already generally known (i.e. sizes and speeds of centrifuges) to carry out routine experimentation for optimizing the size of the centrifuge.
However, Yokogawa does not teach bidirectional fluid flow includes liquid phase flow in a first direction and a gas phase flow in a second direction.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Yokogawa, by flowing the liquid and air in opposite directions, taught by Karaki, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Yokogawa and Karaki all teach microfluidic devices.
Regarding claim 2, Yokogawa, modified by Karaki, teaches the apparatus of claim 1, further comprising a third layer (second substrates 602 – Fig. 10B) coupled to the second layer (first substrate 601 – Fig. 10B), the third layer defining a port (specimen introducing port 620 – Fig. 10B) configured to receive a fluid, the third layer being substantially transparent (two second substrates 602, 603 that are transparent substrates – paragraph 84), wherein a channel establishes a fluid communication path between the port and the set of wells (a specimen introducing port 620 for introducing a specimen e.g., whole blood into the fluid circuit of the microchip – paragraph 85).
Regarding claim 3, Yokogawa, modified by Karaki, teaches the apparatus of claim 2, wherein the first layer (second substrates 603 – Fig. 10B) and the third layer (second substrates 602 – Fig. 10B) are each independently transparent (“independently transparent” is interpreted to mean the first and third layers are transparent) (two second substrates 602, 603 that are transparent substrates – paragraph 84).
Regarding claim 4, Yokogawa, modified by Karaki, teaches the apparatus of claim 1, wherein substantially transparent includes light transmission of at least one of ultraviolet light, visible light, and 
Regarding claim 5, Yokogawa teaches the apparatus of claim 1, wherein the second layer (first substrate is a black substrate colored by carbon black – paragraph 79) is substantially absorbent to at least one of mid-infrared radiation and near-infrared radiation (Yokogawa teaches a carbon black color pigment, which is well known in the art to be absorbent to near and mid-infrared; see attached carbon black NPL).
Regarding claim 6, Yokogawa, modified by Karaki, teaches the apparatus of claim 1, wherein substantially absorbent to infrared radiation includes absorbing infrared radiation in a sufficient amount (first substrate 601 is capable of being heated and first substrate 601, and second substrates 602 and 603 can be easily laminated – paragraph 120) within a predetermined period of time to transition a portion of the first layer (second substrate 603) from a solid phase to a molten phase (a welding method for attaching the second substrates 603 inherently discloses that the second substrates 603 changes from a solid phase to a molten phase during welding  – paragraph 120).
Regarding claim 7, Yokogawa, modified by Karaki, teaches the apparatus of claim 1, wherein the second layer (first substrate 601) is substantially absorbent to 940 nm wavelength radiation (first substrate is a black substrate colored by carbon black – paragraph 79) (It is well known in the art that carbon black is substantially absorbent to 940 nm wavelength radiation; see Figure 1 of US8293443B2).
Regarding claim 8, Yokogawa, modified by Karaki, teaches the apparatus of claim 1, wherein a diameter of the opening of each well of the set of wells (pass-through holes 311, 312, 313, 314, 315, and 316) is greater than a diameter of the base of each well of the set of wells (the top of the pass-through holes are wider than the bottom – Fig. 10B).
Regarding claim 9, Yokogawa, modified by Karaki, teaches the apparatus of claim 1, wherein the sidewall of each well of the set of wells (pass-through holes 311, 312, 313, 314, 315, and 316) includes a 
Regarding claim 10, Yokogawa, modified by Karaki, teaches the apparatus of claim 9 wherein the first sidewall portion of that well includes a taper. 
Although Yokogawa, modified by Karaki, does not teach that the taper is up to about 2°, wells with 2° taper are well known in the art (see Aurora Microplates 384 IQ SQ-ULB plate NPL). It would be advantageous to use a 2° tapered plate to gain the ability to hold a container with 2° taper and the taper also facilitates removing the containers.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the tapered well, as taught by Yokogawa, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it’s a simple change in geometry.
Regarding claim 11, Yokogawa, modified by Karaki, teaches the apparatus of claim 9, wherein the second sidewall portion of that well includes a taper.
Although Yokogawa, modified by Karaki, does not teach that the taper is between about 3° and about 9°, wells with 4° taper are well known in the art (see Aurora Microplates 384 LV-Solid Bottom plate NPL). It would be advantageous to use a 4° tapered plate to gain the ability to hold a container with 4° taper and the taper also facilitates removing the container.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the tapered well, as taught by Yokogawa, to gain the above advantage. One of 
Regarding claim 12, Yokogawa, modified by Karaki, teaches the apparatus of claim 1, wherein the opening of each well of the set of wells includes a taper.
 Although Yokogawa, modified by Karaki, does not teach that the taper is up to about 2°, wells with 2° taper are well known in the art (see Aurora Microplates 384 IQ SQ-ULB plate NPL). It would be advantageous to use a 2° tapered plate to gain the ability to hold a container with 2° taper and the taper also facilitates removing the container.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the tapered well, as taught by Yokogawa, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it’s a simple change in geometry.
Regarding claim 14, Yokogawa, modified by Karaki, teaches the apparatus of claim 1, further comprising a lyophilized reagent disposed in at least one well of the set of wells (reagent accommodating portions 331a, 331b are capable of holding a solid reagent – paragraph 116 and Fig. 20A).
Regarding claim 15, Yokogawa, modified by Karaki, teaches the apparatus of claim 1, wherein each inlet of the set of inlets establishes a fluid communication path between the opening and its corresponding well (specimen introducing port 620 is connected to the pass-through holes 26a and pass-through holes 311-316 via the flow path – paragraphs 95-97).
Regarding claim 20, Yokogawa, modified by Karaki, teaches the apparatus of claim 16, wherein the second layer (first substrate 601 – paragraph 95) defines a channel (flow path 16b) having a first end configured to receive a fluid and a second end opposite the first end (flow path 16b has ends formed by the side wall of the first substrate 601– Fig. 12), wherein the second subset of inlets are located closer to .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa, modified by Karaki, as applied to claim 9 above, in view of Denman et al (US20090298718A1 published 12/03/2009; hereinafter Denman).
Regarding claim 13, Yokogawa, modified by Karaki, teaches the apparatus of claim 9.
However, Yokogawa, modified by Karaki, does not teaches wherein at least one of the first sidewall portion of that well, the 20second sidewall portion of that well, and the opening of that well may be collectively configured as a shut off for an injection mold (this limitation does not specify a feature of the claimed invention; therefore, the limitation will be interpreted to mean the device is capable of being produced via injection molding).
Denman teaches a multiwall plate with tapered wells that is made via injection molding (it is common in the art to manufacture microplates by molding the portion of the plate comprising the wells, and molding may comprise injection molding– paragraph 8). Denman also teaches that it would be advantageous to use injection molding to produce a multi-well plate with different materials (paragraphs 80-81) without needing to weld the different components together after molding.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first substrate, as taught by Yokogawa, with the injection molding techniques, taught by Denman, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is well known in the art to manufacture multi-well plates by injection molding.
Claims 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa as applied to claim 16 above in view of Horii et al (US20180059102A1 published 03/01/2018, hereinafter Horii).
Regarding claim 17, Yokogawa, modified by Karaki, teaches the apparatus of claim 1, wherein the first subset of inlets is configured for bidirectional fluid flow during spinning of the apparatus (capable of moving the liquid reagent, the specimen, or the mixed liquid in an appropriate order to each portion of the fluid circuit of two layers arranged in each section by applying the centrifugal force – paragraph 95).
However, Yokogawa does not teach spinning the apparatus above 3,000 revolutions per minute (RPMs).
Horii teaches a cartridge that is centrifuged for 30 seconds at 3000 rpm or for 10 seconds at 6000 rpm. It would be advantageous to centrifuge the cartridge at this RPM range to decrease time required to move fluids around in the flow path.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the centrifugal force applied to the microchip, as taught by Yokogawa, with the RPM ranges taught by Horii, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Yokogawa, Karaki, and Horii all teach microfluidic devices. 
Regarding claim 18, Yokogawa, modified by Karaki, teaches the apparatus of claim 1, wherein the second subset of inlets is configured for bidirectional fluid flow during spinning of the apparatus (capable of moving the liquid reagent, the specimen, or the mixed liquid in an appropriate order to each portion of the fluid circuit of two layers arranged in each section by applying the centrifugal force – paragraph 95).
However, Yokogawa does not teach spinning the apparatus between about 100 revolutions per minute (RPMs) and about 4,000 RPMs.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the centrifugal force applied to the microchip, as taught by Yokogawa, with the RPM ranges taught by Horii, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Yokogawa, Karaki, and Horii all teach microfluidic devices.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa, modified by Karaki, as applied to claim 15 above, in view of Kim et al (WO2012015165A2 published 02/02/2012, hereinafter Kim).
Regarding claim 21, Yokogawa teach the apparatus of claim 15.
However, Yokogawa does not teach that a width of each of the second subset inlets is between about 0.25 mm and about 3.0 mm.
Kim teaches a plate with inlets between about 0.25 mm and about 3.0 mm (through opening inlet of the third plate may be selected from 1.0 mm to 3.0 mm in diameter – page 4; see highlight). It would be advantageous to use inlets of these sizes to increase flow rate and shorten processing time.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inlets, as taught by Yokogawa as modified by Karaki, to the 1.0 mm to 3.0 mm range, taught by Kim, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it’s a simple change in size of the inlets. See In re Williams, 36 F.2d 436, 438.
Response to Arguments

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/T.C.S./Examiner, Art Unit 1796                             

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797